Citation Nr: 1424720	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to January 18, 2007. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that declined to reopen a previously denied claim for service connection for hypertension and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In an August 2012 decision, the Board denied the Veteran's petition to reopen his previously denied claim for service connection for hypertension.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued an order granting a July 2013 joint motion for remand (JMR).  The appeal has been returned to the Board for action consistent with the July 2013 JMR and August 2013 Court Order.

In a separate August 2012 decision, the Board remanded the Veteran's claim for TDIU prior to January 18, 2007 for the issuance of a statement of the case.  The Veteran perfected an appeal for this claim in January 2013 and the claim has been returned to the Board for further adjudication.

The issue of entitlement to TDIU prior to January 18, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1997, the Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension was denied on the basis that there was no new and material evidence of onset of hypertension in service or within one year of discharge or otherwise relating his hypertension to service.

2.  Evidence submitted subsequent to the RO's September 1997 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran's currently diagnosed hypertension is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision declining to reopen the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Hypertension was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that the July 2013 JMR discussed notice concerns, specifically regarding the notice requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the Veteran's petition to reopen and underlying claim for service connection are being granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim for service connection for hypertension was first denied in a June 1979 rating decision, as the evidence did not show incurrence in service or within one year of discharge or otherwise link his hypertension to service.  The Board affirmed the RO's denial in a December 1980 decision.  A subsequent petition to reopen the hypertension claim was denied in a September 1997 rating decision, as the Veteran had not submitted new and material evidence of incurrence in service or within one year of discharge or otherwise linking his hypertension to service.  The Veteran did not appeal this rating decision.  The September 1997 rating decision is the final prior denial of the hypertension claim.

Subsequent to the September 1997 rating decision, the Veteran submitted an April 2014 opinion from a private physician linking his hypertension to his military noise exposure.  This opinion satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  That evidence is also found to be more than sufficient to establish service connection for hypertension.

Specifically, the private internist expressed the opinion that it was more likely than not that the Veteran's current hypertension had its initial onset during his active service.  See opinion from A. Ali, M.D, dated April 2014.  Reference was made to the fact that chronic hypertension was diagnosed less than 10 years after his service discharge.  He also pointed to the Veteran's service discharge examination that showed a blood pressure reading of 162/92, which the examiner stated was evidence of hypertension even if it was not diagnosed at that time.  He explained that a contemporaneous reading of 130/80, which was taken when the Veteran was in a different position, did not mitigate the value/significance of the recorded blood pressure of 162/92.

In light of the positive private opinion and lack of sufficiently probative evidence to contradict the positive opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for hypertension is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the application to reopen is granted.

Entitlement to service connection for hypertension is granted.


REMAND

As the above grant of service connection for hypertension may affect the resolution of the Veteran's claim for TDIU, including on an extraschedular basis, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grant of service connection for hypertension, including assigning a disability rating and effective date, and then readjudicate the Veteran's claim for TDIU.

Prior to the RO's implementation of the above grant of service connection, the Veteran does not meet the schedular criteria for TDIU prior to January 18, 2007.  The medical evidence includes several private treatment records, letters from physicians, and psychiatric evaluations concluding that the Veteran was unable to work due to his service-connected psychiatric disability prior to January 18, 2007.   Despite this evidence, the Veteran's claim for TDIU prior to January 18, 2007 has not been referred to the appropriate VA officials for extraschedular consideration.  The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  38 C.F.R. § 4.16(b) (2013).  If the Veteran does not meet the schedular criteria for TDIU prior January 18, 2007 after the RO's implementation of the above grant of service connection, referral of the TDIU claim to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The Board's decision granting service connection for hypertension should be implemented by the RO/AMC, including assigning a disability rating and an effective date.  The Veteran and his attorney should be properly notified thereof and of his appellate rights.

2.  If the Veteran's combined evaluation following the implementation of the grant of service connection for hypertension does not meet the schedular criteria for TDIU prior to January 18, 2007, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  A written decision should be prepared that explains the reasons and bases for the conclusion reached.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU prior to January 18, 2007, including on an extraschedular basis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


